Case 6:20-cv-00087-BWC Document 17 Filed 03/22/21 Page 1of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

D. THOMAS PAGE.

Petitioner.
JUDGMENT IN A CIVIL CASE
7670-
Ve CASE NUMBER: SR
MARTY ALLEN.
Respondent.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

VW] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 22nd day of March 2021, the Petitioner's
petition filed pursuant to 28 U.S.C. § 2254, is DISMISSED without prejudice. Petitioner is
DENIED in forma pauperis status on appeal and a Certificate of Appealablility. Judgment is hereby

entered and this case stands CLOSED.

 
   

 

Approved by: _€]-

 

 

lait a 2 , Zon John E. Triplett, Acting Clerk
Date* Clerk

 

 

(BY) Deputy Clerk

©. tA
